                 Case 3:20-cv-04491-JD Document 34 Filed 10/05/20 Page 1 of 5



     David M. Lilienstein, SBN 218923
 1   david@dllawgroup.com
     Katie J. Spielman, SBN 252209
 2   katie@dllawgroup.com
     DL LAW GROUP
 3   345 Franklin St.
     San Francisco, CA 94102
 4   Telephone: (415) 678-5050
     Facsimile: (415) 358-8484
 5
     Attorneys for Plaintiffs,
 6   CHRIS W. & JENNIFER W.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10

11   CHRIS W. & JENNIFER W.                           Case No. 20-cv-04491-JD
12
                     Plaintiffs,                      JOINT CASE MANAGEMENT
13                                                    STATEMENT
     v.
14                                                    Date:          October 8, 2020
     PROVIDENCE HEALTH PLAN; BLUE                     Time:          10:00 a.m.
15   CROSS OF CALIFORNIA dba                          Courthouse:    San Francisco
     ANTHEM BLUE CROSS; and DOES 1                    Courtroom:     11, 19th Floor
16
     through 10,                                      Judge:         Honorable James Donato
17
                     Defendants.
18

19

20

21          The parties to the above-entitled action jointly submit this Joint Case Management Statement &

22   Proposed Order pursuant to the Standing Order for All Judges of the Northern District of California,

23   Civil Local Rule 16-9, and Judge Donato’s Civil Standing Order.

24          1.      Jurisdiction & Service

25          The basis for subject matter jurisdiction as to Defendant Anthem Blue Cross is a federal question,

26   as Plaintiffs’ claims arise out of the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.

27   (“ERISA”). Defendant Providence Health Plan appears to be an Oregon entity, although this issue is

28   currently being briefed in Providence Health Plan’s currently pending motion to dismiss for lack of

                                                     1
       PLAINTIFFS’ INITIAL DISCLOSURES                                             CASE NO. 20-cv-04491 JD
                 Case 3:20-cv-04491-JD Document 34 Filed 10/05/20 Page 2 of 5




 1   personal jurisdiction (Dkt. No. 19). Providence Health Plan’s motion is set for hearing on October 8,
 2   2020—the same date as the case management conference. There are no parties that remain to be served.
 3          2.      Facts
 4          This action involves the denial of residential mental health treatment benefits for Plaintiffs’ minor
 5   child, P.K.W. As alleged, P.K.W. suffers from depressive disorder, posttraumatic stress disorder,
 6   attention-deficit/hyperactivity disorder (“ADHD”), bipolar disorder, parent-child relational problem, and
 7   suicidal ideations and attempts. (Dkt. No. 1, ¶30.) By the age of 15 P.K.W. refused to eat, expressed
 8   homicidal ideation, and fantasized about torturing humans. (Id. at ¶¶35-36.)
 9          At the recommendations of P.K.W.’s treating medical professionals, she was admitted to Uinta
10   Academy, a residential treatment center, for further mental health treatment and care.
11          Plaintiff Jennifer W. receives health benefits through her employer, Intel, Inc. The plan is self-
12   funded and is administered by Defendant Anthem. P.K.W. is covered under her mother’s health care
13   coverage.
14          Plaintiff Chris W. receives health insurance through his employer, the Oregon Department of Fish
15   and Wildlife. The plan is fully insured through Defendant Providence Health Plans. P.K.W. is also
16   insured under her father’s health care coverage
17          Plaintiffs filed claims for their daughter’s treatment at Uinta with each of their respective health
18   plans. Each of the health plans denied the respective claims, on the basis that P.K.W.’s treatment at Uinta
19   was not medically necessary.
20          This action ensued.
21          3.      Legal Issues
22          As to Defendant Providence Health Plan, the legal issues likely to be raised include: (1) whether
23   the Court has personal jurisdiction over Providence Health Plans; (2) whether Plaintiffs should amend
24   their complaint to name Providence Health Plan’s parent company, which Plaintiffs allege conducts
25   business in the State of California; (3) whether Providence Health Plan’s denial was improper and in bad
26   faith; and (4) the proper elements of damages, if any, to which Plaintiffs’ are entitled.
27          As to Defendant Anthem, the legal issues likely to be raised include (1) whether the Court should
28   apply de novo or abuse of discretion standard of review in reviewing the claim determination at issue;

                                                       2
       PLAINTIFFS’ INITIAL DISCLOSURES                                               CASE NO. 20-cv-04491 JD
                    Case 3:20-cv-04491-JD Document 34 Filed 10/05/20 Page 3 of 5




 1   (2) whether Plaintiff is entitled to limited discovery; (3) whether the Plaintiff can establish entitlement to
 2   medical benefits in accordance with the terms of the Plan; and (4) whether attorneys’ fees, if any, should
 3   be awarded.
 4             4.      Motions
 5             Providence Health Plan’s motion to dismiss for lack of personal jurisdiction is set for hearing on
 6   October 8, 2020.
 7             As to Defendant Anthem: (1) a motion concerning the proper standard of review as needed; (2)
 8   discovery motions as needed, and (3) Rule 52 and/or Rule 56 dispositive motions.
 9             5.      Amendment of Pleadings
10             This action was filed on July 7, 2020. There are no amended complaints on file. Defendant
11   Anthem has requested that Plaintiffs name the Intel Corp. Health Plan, on the basis that the Intel plan is
12   self-funded and Anthem is only a third-party administrator. Plaintiffs have indicated they are amenable
13   to same.
14             6.      Evidence Preservation
15             The parties are aware of the ESI Guidelines and have taken appropriate steps to preserve the
16   relevant evidence.
17             7.      Disclosures
18             The parties have agreed to complete initial disclosures, including production of the administrative
19   record, as required by Federal Rule of Civil Procedure 26(a) by November 1, 2020.
20             8.      Discovery
21             If the parties are unable to agree on the scope of permissible discovery, the parties will bring the
22   issues in dispute before the Court for resolution.
23             9.      Class Actions
24             This is not a class action.
25             10.     Related Cases
26             The parties are not currently aware of related cases or proceedings pending before another judge
27   of this Court or before another court or administrative body.
28   ///

                                                         3
           PLAINTIFFS’ INITIAL DISCLOSURES                                             CASE NO. 20-cv-04491 JD
                  Case 3:20-cv-04491-JD Document 34 Filed 10/05/20 Page 4 of 5




 1             11.    Relief
 2             Plaintiffs seek an award of medical benefits in excess of $300,000 for P.K.W.’s mental health
 3   care at issue herein, as well as pre-judgment and post-judgment interest. Plaintiffs will also seek an
 4   award of attorneys’ fees.
 5             12.    Settlement and ADR
 6             The parties anticipate completing ADR within 120 days of this case management conference.
 7             13.    Consent to Magistrate Judge For All Purposes
 8             All parties have not consented to Magistrate Judge jurisdiction.
 9             14.    Other References
10             The parties do not believe that this case is suitable for reference to binding arbitration, a special
11   master, or the Judicial Panel on Multidistrict Litigation.
12             15.    Narrowing of Issues
13             Aside from what is set forth above, the parties do not contemplate any further narrowing of issues.
14             16.    Expedited Trial Procedure
15             The parties do not request an expedited trial procedure.
16             17.    Scheduling
17             The parties propose the following schedule:
18             Deadline to file an amended complaint: 21 days after the Court’s Order on Providence Health
19   Plan’s Motion to dismiss
20             Standard of Review motion, if any, to be heard on January 21, 2020 at 10 a.m.
21             Discovery Cut-off: 90 days after the Court’s ruling on the parties’ standard of review motion.
22             Initial Rule 52/56 Briefing (Anthem) and Jury Trial date (Providence Health Plans): TBD
23             Further Briefing Schedule, i.e. joint or staggered filings, to be determined at case management
24   conference.
25             18.    Trial
26             Plaintiffs will seek a Rule 52 bench trial as to the Anthem claims.
27             Plaintiffs will seek a seven day jury trial as to the Providence Health Plan claims.
28   ///

                                                         4
           PLAINTIFFS’ INITIAL DISCLOSURES                                              CASE NO. 20-cv-04491 JD
                 Case 3:20-cv-04491-JD Document 34 Filed 10/05/20 Page 5 of 5




 1            19.    Disclosure of Non-party Interested Entities or Persons
 2            Intel Corp. Health Plan.
 3            20.    Professional Conduct
 4            The parties’ respective counsel have reviewed the guidelines.
 5            21.    Other Matters to Facilitate Disposition
 6            None suggested at this time.
 7

 8   Dated: October 5, 2020                        Respectfully submitted,
 9                                                 DL LAW GROUP
10

11                                                 By: /s/ David M. Lilienstein         ___
                                                   David M. Lilienstein
12                                                 Katie J. Spielman
                                                   Attorneys for Plaintiffs, Chris W. and Jennifer W.
13

14   Dated: October 5, 2020                        KARR TUTTLE CAMPBELL
15

16
                                                   By: /s/ J. Dino Vasquez______________
17                                                 J. Dino Vasquez
                                                   Attorney for Defendant, Providence Health Plan
18

19
     Dated: October 5, 2020                        PRIDGEN BASSETT LAW
20

21
                                                   By: /s/ Nancy B. Pridgen______________
22
                                                   Nancy B. Pridgen
23                                                 Attorneys for Defendant, Anthem Blue Cross of California
                                                   dba Anthem Blue Cross, and Intel Corp. Health Plan 1
24

25

26

27

28
     1
         Ms. Pridgen will be seeking pro hac vice admission soon.
                                                      5
         PLAINTIFFS’ INITIAL DISCLOSURES                                           CASE NO. 20-cv-04491 JD
